                                 Case 19-10210-LSS                             Doc 794               Filed 08/20/19               Page 1 of 8



                                                                    UNITED STATES B,\Nh:IWPTCY COURT
                                                                         DISTIHCT OF DELA WARE


     In re: C'I~ llollfing l.iqui1h11ing 1 Inc., cl al.                                                                                     C,,c No. 19-102!0 lfrporlinJ.:
                                                                                                                                                       l'criolf: .luh 2019

                                                                      t\lONTIILY Ol'ERATl!\G REPORT
                                                                          For lhl' Period July 7, 2019
                                                                            through August 3, 2019



                                                                                                                       Document    Explanalion Affidavit/Supplement
    REQUIRED DOCUMENTS                                                                          Form No.               Attached     Attachclf         Attached
   Sch~dulc or Cash Receipts and Disbursements                                                MOR-I                        X

       Bank Reconcil iation (or copies of debtor's bank rccnncil iations)                     MOR-la                                    X
      Schedule of Professional Fees Paid                                                      MOR- lb                      X

      Copit:s of bank statements                                                                                                       X
      Cash disbursements journals                                                                                                       X
   Statcmcnt of Opcrations                                                                   MOR-2                         X
   Balanct: Sheet                                                                            MOR-3                        X

   Status of Postpetition Taxes                                                              MOR-4                        X

     Copies of IRS Form 6123 or payment recei pt                                                                                       X
     Copies of tax returns filed during reporting period                                                                               X

   Summary of Unpaid Postpctition Debts                                                      MOR-4                        X

     Listing of aged accounts payable                                                        MOR-4                        X
   Accounts Receivable Reconci liation and Aging                                             MOR-5                        X

   Debtor Questionnaire                                                                      MOR-5                        X




  I declare under penalty of perjury (28 U.S.C. Section 1746) that th is report and the attached documents
  arc truc and corrcct to the besl of my knowledge and bclief.




                                                                                                           1
                                                                                            Date/


I leather Weinmann _ _ _ _ _ _ _ _ __                                                      Treasurer
Printed Name of Authorized Individual                                                      Title of Authorized Individual



•Aul hon zed indi vidual musl be an oflicer. director or shareholder 1f dcb1,1r is :1 corpornuon; a panncr 1f debtor
1s a pannership; a manager or member if debtor is a l11111ted l1ab1i1I)' company




                                                                                                                                                                     \ hJK
                                                                                                                                                                     I)   11 :1
                                    Case 19-10210-LSS                            Doc 794               Filed 08/20/19                    Page 2 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                                          Case No:          19‐10210
                                                                                                                                                            Reporting Period:         July 2019




                                                                                 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                  For the Period July 7, 2019 through August 3, 2019




Case No:                                         19‐10210            19‐10211       19‐10212           19‐10213          19‐10214            19‐10215            19‐10216
                                             CR Holding          CR Holdings    CR Intermediate   CR Enterprise,     CR Liquidating,     CR                  CR                  Consolidated
                                             Liquidating, Inc.   Liquidating    Liquidating       Inc.              Inc.                Merchandising       Administration
                                                                 Corporation    Corporation                                             liquidating, Inc.   Liquidating, Inc.

Cash Flow Summary
Beginning Cash Balance                                    ‐                 ‐               ‐                 ‐           3,332,361                   ‐                    ‐          3,332,361

Receipts
      Operations Receipts                                 ‐                 ‐               ‐                 ‐                 ‐                    ‐                    ‐                 ‐
      Other Receipts                                      ‐                 ‐               ‐                 ‐             347,306                  ‐                    ‐             347,306
      Intercompany Receipts                               ‐                 ‐               ‐                 ‐            (247,987)              35,000              212,987               ‐
      DIP Proceeds                                        ‐                 ‐               ‐                 ‐                 ‐                    ‐                    ‐                 ‐
      Total Cash Receipts                                 ‐                 ‐               ‐                 ‐              99,319               35,000              212,987           347,306

Disbursements
      Merchandise Disbursements                           ‐                 ‐               ‐                 ‐                  ‐                   ‐                    ‐                 ‐
      Rent, Utilities and Occupancy                       ‐                 ‐               ‐                 ‐             (131,467)                ‐                 (3,354)         (134,821)
      Payroll, Payroll Taxes and Benefits                 ‐                 ‐               ‐                 ‐                  ‐                   ‐                (47,474)          (47,474)
      SG&A                                                ‐                 ‐               ‐                 ‐             (304,895)            (35,000)            (162,159)         (502,054)
      Taxes                                               ‐                 ‐               ‐                 ‐                  ‐                   ‐                    ‐                 ‐
      Interest                                            ‐                 ‐               ‐                 ‐                  ‐                   ‐                    ‐                 ‐
      Professional Fees                                   ‐                 ‐               ‐                 ‐           (1,539,974)                ‐                    ‐          (1,539,974)
      Bankruptcy related                                  ‐                 ‐               ‐                 ‐                  ‐                   ‐                    ‐                 ‐
      LC Payments                                         ‐                 ‐               ‐                 ‐                  ‐                   ‐                    ‐                 ‐
      DIP Indemnity                                       ‐                 ‐               ‐                 ‐                  ‐                   ‐                    ‐                 ‐
      DIP Paydown                                         ‐                 ‐               ‐                 ‐                  ‐                   ‐                    ‐                 ‐
      Total Cash Disbursements                            ‐                 ‐               ‐                 ‐           (1,976,337)            (35,000)            (212,987)       (2,224,323)

Debtors Net Cash Flow                                     ‐                 ‐               ‐                 ‐           (1,877,018)                 ‐                    ‐         (1,877,018)

From / (To) Non‐Debtors                                   ‐                 ‐               ‐                 ‐                  ‐                    ‐                    ‐                ‐

Net Cash Flow                                             ‐                 ‐               ‐                 ‐           (1,877,018)                 ‐                    ‐         (1,877,018)

Ending Cash Balance                                       ‐                 ‐               ‐                 ‐           1,455,344                   ‐                    ‐          1,455,344




                                                                                                                                                                                            MOR‐1
                            Case 19-10210-LSS                      Doc 794            Filed 08/20/19                 Page 3 of 8


In re    CR Holding Liquidating, Inc., et al.                                                                           Case No:                      19‐10210
                                                                                                                Reporting Period:                     July 2019

                                   DEBTORS STATEMENT WITH RESPECT TO BANK RECONCILIATIONS, BANK STATEMENTS
                                                       AND CASH DISBURSEMENTS JOURNAL
                                                 For the Period July 7, 2019 through August 3, 2019

The Debtors attest that all bank accounts are reconciled on a monthly basis as part of the monthly close process. Below is the account balance as of 7/6/19.
Bank Account Reconciliations & Cash Disbursements Journals
The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.
The Debtors affirm that within its financial accounting systems, check registers and/or disbursements journals are
maintained for each disbursement account.
Bank Statements
The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.
Closed Bank Accounts
The Debtors affirm that no bank account(s) were closed during the current reporting period.
Opened Bank Accounts
The Debtors affirm that no bank account(s) were opened during the current reporting period.




                                                                  BANK RECONCILIATIONS
                                                     For the Period July 7, 2019 through August 3, 2019

Bank                                                         Acct No.                 Purpose of Account                                  Balance as of 8/3/19
Bank of Hawaii                                                  399                   Store Depository                              Closed
Banco Popular                                                   819                   Store Depository                              Closed
Regions                                                         317                   Store Depository                              Closed
PNC Bank                                                        229                   Store Depository                              Closed
Wells Fargo                                                     724                   Store Depository                              Closed
Bank of America                                                 672                   Depository ‐ Credit Card Receipt Account                           7,235
Bank of America                                                 607                   Depository ‐ Concentration Account                                   ‐
Bank of America                                                 609                   Operating                                                       806,783
Bank of America                                                 420                   Payroll Disbursement                                               5,434
Bank of America                                                 339                   Holding                                                            1,000
Bank of America                                                 340                   Holding                                                            1,000
Bank of America                                                 163                   General Disbursement                                               5,177
Bank of America                                                 079                   Rent Disbursement                                                  8,457
Bank of America                                                 RUS                   Line of Credit                                Closed
Wells Fargo                                                     215                   Change Order Account                          Closed
Bank of America                                                 563                   Utility Deposit Account                                         378,394
Bank of America                                                 978                   Sales Tax Escrow Account                                             ‐
Bank of America                                                 294                   Professional Services Escrow Account                            241,865
Total Bank Balance                                                                                                                                  1,455,344




                                                                                                                                                           MOR‐1a
                                 Case 19-10210-LSS                         Doc 794             Filed 08/20/19                  Page 4 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                          Case No:           19‐10210
                                                                                                                                            Reporting Period:          July 2019

                                                                  PROFESSIONAL FEES AND EXPENSES PAID
                                                             For the Period July 7, 2019 through August 3, 2019

                                                                           Amount Paid This Period                              Cumulative Amount Paid Since Filing
      Professional (1)                       Docket         Fees             Expenses           Total               Fees               Expenses             Total
      A&G Realty Partners, LLC                        275          1,299,699              ‐           1,299,699             1,299,699                 ‐               1,299,699
      Bayard, P.A.                                    288                ‐                ‐                 ‐                 422,317             38,832                461,149
      Berkeley Research Group, LLC                    277             31,223              ‐              31,223             1,121,376             82,890              1,204,266
      Cooley LLP                                      285                ‐                ‐                 ‐               1,375,957             23,552              1,399,509
      Donlin, Recano and Company                      287             30,802            2,333            33,135               379,484            137,980                517,464
      Guggenheim Securities, LLC                      310                ‐                ‐                 ‐               1,125,000             25,193              1,150,193
      Malfitano Advisors, LLC                         287                ‐                ‐                 ‐                  81,775              3,571                 85,346
      Potter Anderson & Corroon                       546             60,491            1,274            61,765                96,324              3,084                 99,408
      Province, Inc.                                  331            114,152              ‐             114,152               607,103              9,085                616,188
      Whiteford Taylor                                332                ‐                ‐                 ‐                 355,906              4,777                360,683
      Total                                                        1,536,367            3,607         1,539,974             6,864,940            328,965              7,193,905



      Professional (1)                       Docket                           Role
      A&G Realty Partners, LLC                        275                     Debtor Real Estate Advisor
      Bayard, P.A.                                    288                     Debtor Co‐Counsel
      Berkeley Research Group, LLC                    277                     Debtor Chief Restructuring Officer and Additional Personnel
      Cooley LLP                                      285                     Debtor Bankruptcy Counsel
      Donlin, Recano and Company                      287                     Debtor Administrative Advisor
      Guggenheim Securities, LLC                      310                     Debtor Investment Banker
      Malfitano Advisors, LLC                         287                     Debtor Asset Disposition Consultant
      Potter Anderson & Corroon                       546                     UCC Counsel
      Province, Inc.                                  331                     UCC Financial Advisor
      Whiteford Taylor                                332                     UCC Counsel

      (1) Brincko and King & Spalding are not retained professionals and paid pursuant to the terms of the DIP Agreement.




                                                                                                                                                                          MOR‐1b
                                             Case 19-10210-LSS                                       Doc 794                Filed 08/20/19                            Page 5 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                                                                              Case No:               19‐10210
                                                                                                                                                                                                Reporting Period:              July 2019




                                                                                                STATEMENT OF OPERATIONS
                                                                                     For the Period July 7, 2019 through August 3, 2019
                                                                                                          (Unaudited)
                                                                                                        (In thousands)

Case No:                                                           19‐10210           19‐10211            19‐10212           19‐10213               19‐10214              19‐10215                19‐10216
                                                              CR Holding          CR Holdings        CR Intermediate     CR Enterprise, Inc.    CR Liquidating,     CR Merchandising        CR Administration       Consolidated
                                                              Liquidating, Inc.   Liquidating        Liquidating                               Inc.                liquidating, Inc.       Liquidating, Inc.
                                                                                  Corporation        Corporation
Cash Flow Summary
(In thousands)
Net sales                                                                    ‐                   ‐                 ‐                      ‐                 ‐                          ‐                     ‐                        ‐
Cost of goods sold, including buying, distribution, and occupan              ‐                   ‐                 ‐                      ‐                  14                        ‐                     ‐                         14
       Gross profit                                                          ‐                   ‐                 ‐                      ‐                  14                        ‐                     ‐                         14
Selling, general, and administrative expenses                                ‐                   ‐                 ‐                      ‐                (170)                       ‐                   2,349                    2,179
Impairment of goodwill                                                       ‐                   ‐                 ‐                      ‐                 ‐                          ‐                     ‐                        ‐
       Income (loss) from operations                                         ‐                   ‐                 ‐                      ‐                 184                        ‐                  (2,349)                  (2,165)
Other expense, net:
  Interest, net                                                              ‐                   ‐                 ‐                      ‐                 ‐                          ‐                     ‐                        ‐
  Gain on restructuring                                                      ‐                   ‐                 ‐                      ‐                 ‐                          ‐                     ‐                        ‐
  Other                                                                      ‐                   ‐                 ‐                      ‐                 ‐                          ‐                     ‐                        ‐
       Total other expense, net                                              ‐                   ‐                 ‐                      ‐                 ‐                          ‐                     ‐                        ‐
       Income (loss) before income taxes                                     ‐                   ‐                 ‐                      ‐                 184                        ‐                  (2,349)                  (2,165)
Income tax expense (benefit)                                                 ‐                   ‐                 ‐                      ‐                 ‐                          ‐                     ‐                        ‐
       Net income (loss) and comprehensive income (loss)                     ‐                   ‐                 ‐                      ‐                 184                        ‐                  (2,349)                  (2,165)




                                                                                                                                                                                                                                     MOR‐2
                        Case 19-10210-LSS                  Doc 794          Filed 08/20/19        Page 6 of 8



In re     CR Holding Liquidating, Inc., et al.                                                           Case No:                19‐10210
                                                                                                 Reporting Period:               July 2019

                                                     Condensed Consolidated Balance Sheets
                                                                  (Unaudited)
                                                                (In thousands)
                                                                                                       August 3,             February 2,
                                                  Assets                                                 2019                   2019
          Current assets:
             Cash and cash equivalents                                                                         403                  5,722
             Inventories                                                                                       ‐                   54,925
             Prepaid expenses                                                                                2,171                  8,458
             Deferred tax assets                                                                               ‐                      ‐
             Other current assets                                                                            2,649                  1,376
                          Total current assets                                                               5,223                 70,481
          Property and equipment, at cost                                                                    1,214                301,083
          Less accumulated depreciation                                                                       (506)              (244,337)
                Property and equipment, net                                                                    708                 56,746
          Trade name, net of impairment of $8,500 at February 2, 2019                                          ‐                   77,200
          Goodwill, net of impairment of $90,681 at February 2, 2019                                           ‐                   69,261
          Long term deferred tax asset                                                                         ‐                      ‐
          Other assets                                                                                       2,509                  6,148
                          Total assets                                                                       8,440                279,836
                                     Liabilities and Stockholders’ Equity
          Current liabilities:
             Accounts payable                                                                                  455                53,054
             Accounts Payable Pre‐filing                                                                    41,722                   ‐
             Accrued payroll and employee benefits                                                               21                7,057
             Current maturities of long‐term debt                                                              ‐                     ‐
             Other current liabilities                                                                       1,798                37,403
             Other current liabilities Pre‐filing                                                            6,150                   ‐
                          Total current liabilities                                                         50,146                97,514
          Deferred rent                                                                                        ‐                  51,487
          Unfavorable lease reserve                                                                            ‐                       28
          Deferred tax liabilities                                                                             ‐                     ‐
          Long‐term debt, net of OID and issuance costs                                                     88,052                88,052
          Other liabilities                                                                                  9,731                13,955
                          Total liabilities                                                                147,929               251,036

          Stockholders’ equity:
             Series 1 preferred stock, $0.001 par value; no shares authorized
                at February 2, 2019 and June 1, 2019                                                            ‐                     ‐
             Common stock, $0.001 par value; 3,500,000 shares authorized,
                214,427 issued and outstanding at February 2, 2019 and June 1, 2019                            ‐                      ‐
             Additional paid‐in capital                                                                    315,205                315,205
             Accumulated deficit                                                                          (454,694)              (286,405)
                         Total stockholders’ equity                                                       (139,489)                28,800
                         Total liabilities and stockholders’ equity                                          8,440                279,836

(1) The information contained in MOR‐3 is provided to fulfill the requirements of the Office of the United States Trustee.
All information contained in MOR‐3 is unaudited and subject to future adjustment. Given that the Debtors’
financial statements and balance sheets are typically on a consolidated basis, all information contained in MOR‐3 has
been presented on a consolidated basis.




                                                                                                                                       MOR‐3
                     Case 19-10210-LSS            Doc 794       Filed 08/20/19       Page 7 of 8



In re    CR Holding Liquidating, Inc., et al.                                        Case No:                 19‐10210
                                                                             Reporting Period:                July 2019

                                         Status of Postpetition Taxes
                              For the Period July 7, 2019 through August 3, 2019
The Debtors continue to pay post‐petition taxes as they become due and are current on those payments.
If payments become past due the Debtors will include a schedule in the MOR listing past due post‐petition taxes.

                                                                                                          Ending
                                                                                                        Tax Liability
         Federal
          Withholding                                                                                              3,018
          FICA ‐ EE                                                                                                  638
          FICA ‐ ER                                                                                                  562
          FUTA                                                                                                       ‐
         Total Federal                                                                                             4,218

         State and Local
         Withholding                                                                                             1,233
         City/County                                                                                               ‐
         SUTA/SDI EE                                                                                               ‐
         SUTA/SDI ER                                                                                                24
         Other employee related                                                                                    ‐
         Sales                                                                                                     ‐
         Use                                                                                                       ‐
         Personal Property                                                                                      51,098
         Business Licenses                                                                                      95,668
         Total State and Local                                                                                 148,023

         Total Taxes Outstanding                                                                               152,241




                                SUMMARY OF UNPAID POST‐PETITION DEBTS
                              For the Period July 7, 2019 through August 3, 2019

                                                                                                      Post ‐ Petition
         Current                                                                                                    ‐
         0 ‐ 30                                                                                                     244
         31 ‐ 60                                                                                                    924
         60 ‐ 90                                                                                                53,365
         over 90                                                                                              400,187
         Total                                                                                                454,720




                                                                                                                    MOR‐4
                             Case 19-10210-LSS                     Doc 794           Filed 08/20/19              Page 8 of 8


In re CR Holding Liquidating, Inc., et al.                                                                           Case No:        19‐10210
                                                                                                             Reporting Period:       July 2019


                                                      ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                       For the Period July 7, 2019 through August 3, 2019


      Debtor                                            0‐30 (Current)       31‐60              61‐90             Over 90        AR Aging
      Charlotte Russe Holding, Inc.                                ‐                 ‐                  ‐                ‐                ‐
      Charlotte Russe Holdings Corporation                         ‐                 ‐                  ‐                ‐                ‐
      Charlotte Russe Intermediate Corporation                     ‐                 ‐                  ‐                ‐                ‐
      Charlotte Russe Enterprise, Inc.                             ‐                 ‐                  ‐                ‐                ‐
      Charlotte Russe, Inc.                                    770,352               ‐                  ‐          1,878,472        2,648,825
      Charlotte Russe Merchandising, Inc.                          ‐                 ‐                  ‐                ‐                ‐
      Charlotte Russe Administration, Inc.                         ‐                 ‐                  ‐                ‐                ‐
                                                               770,352               ‐                  ‐          1,878,472        2,648,825




                                                                    DEBTOR QUESTIONNAIRE
                                                        For the Period July 7, 2019 through August 3, 2019


                                                                              YES                NO          Explanation
1)    Have any Assets been sold or transferred outside normal course
      of business this reporting period?                                                         NO

2)    Have any funds been disbursed from any account other than a
      debtor in possession account this reporting period?                                        NO

3)    Have all post petition tax returns been filed timely?                    YES

4)    Are worker compensation, general liability, and other necessary
      insurance coverages in effect?                                           YES

5)    Has any bank account been open during the period?                                          NO
      If yes provide documentation identifying the opened accounts.




                                                                                                                                                 MOR‐5
